Wade, J.
This case is controlled by the ruling in Harrell v. Quitman, ante, 299 (86 S. E. 662). It may not be amiss, however, to say that the undisputed proof of a single sale of intoxicating liquors within the coniines of the municipality was sufficient to establish the unlawful purpose for which the defendant kept liquors. This doctrine has been repeatedly reiterated by the Supreme Court and by this court. Rooney v. Augusta, 117 Ga. 709 (45 S. E. 72); Reese v. Newnan, 120 Ga. 198 (47 S. E. 560); Robinson v. Americus, 121 Ga. 180-182 (48 S. E. 924); Sawyer v. Blakely, 2 Ga. App. 159 (58 S. E. 399); Coggins v. Griffin, 5 Ga. App. 1 (62 S. E. 659); Cooper v. Fort Valley, 13 Ga. App. 169 (78 S. E. 1097); Rice v. Eatonton, 15 Ga. App. 505-508 (83 S. E. 868). Judgment affirmed.